EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brett Peterson on May 17, 2022.
The application has been amended as follows: 
Claim 11, line 30 after “configured to remove the” insert -- artificial disc from the vertebrae. --
Claim 37, now reads -- An artificial spinal disc extraction tool for removing an installed artificial spinal disc from between vertebrae comprising:
	an upper member having a body;
	a first upper tine extending distally from the upper member body, the first upper tine having an upper bone contacting surface, a lower artificial disc contacting surface disposed opposite the upper bone contacting surface, a thickness between the upper bone contacting surface and the lower artificial disc contacting surface, a width which is greater than the thickness, and a length which is greater than the thickness;
	a lower member having a body;
	a first lower tine extending distally from the lower member body, the first lower tine having an upper artificial disc contacting surface disposed parallel to the upper tine lower bone contacting surface wherein the upper disc contacting surface and the lower disc contacting surface are disposed inwardly between the upper tine and lower tine, a lower bone contacting surface disposed opposite the upper disc contacting surface, a thickness between the upper artificial disc contacting surface and the lower bone contacting surface, a width which is greater than the thickness, and a length which is greater than the thickness, wherein the upper bone contacting surface and the lower bone contacting surface are disposed outwardly on the upper tine and lower tine; and
	wherein the upper tine and lower tine are sized and configured so that, in use, the first upper tine is suitable for insertion between an artificial disc upper bone attachment surface and an upper vertebra such that the upper bone contacting surface contacts a lower surface of the upper vertebra and the lower artificial disc contacting surface contacts an upper surface of the artificial disc and wherein the first upper tine separates the artificial disc from the upper vertebra, and wherein the first lower tine is suitable for insertion between an artificial disc lower bone attachment surface and a lower vertebra such that the upper artificial disc contacting surface contacts an upper surface of the artificial disc and the lower bone contacting surface contacts an upper surface of the lower vertebra and wherein the first lower tine separates the artificial disc from the lower vertebra. –
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended Claim 37 to specify that the bone contacting surfaces and disc contacting surfaces are parallel to each other, that the disc contacting surfaces are disposed inwardly between the tines, and that the bone contacting surfaces are disposed outwardly. The claim also recites that the tines are sized and configured so that they are suitable for insertion between a disc and vertebra to separate the disc and vertebra.  
The prior art references do not show these parallel bone and disc contacting surfaces and do not show tines which are suitable for insertion between a disc and vertebrae to separate the disc and vertebrae and remove the disc. The Ocheltree reference shows hooked ends which bend outwardly to grip the inside of opposed surfaces and remove an object which is outside of the hooked ends.  If used in the claimed configuration with an artificial disc disposed between the hook fingers, the Ocheltree hooks would dig into the vertebrae (likely damaging the vertebrae) and would grip and pull on the vertebrae. Ocheltree would not grip the artificial disc and is not suitable to remove an artificial disc when used in the claimed configuration. None of the prior art anticipates or would be obvious to combine to meet the limitations in entirety. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday-Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775               

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775